Judgment, Supreme Court, New York County, entered on December 27, 1979, unanimously reversed, on the law and the facts, and a new trial ordered on the issue of damages only with respect to plaintiff Helen Philips, without costs and without disbursements, unless plaintiff Helen Philips, within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $75,000 and to the entry of an amended judgment in accordance therewith. If plaintiff Helen Philips so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. The order of said court entered on January 9, 1980 denying defendant’s motion for an order directing the entry of judgment in the sum of $50,000 is unanimously affirmed, without costs and without disbursements. Concur — Murphy, P. J., Kupferman, Sandler, Ross and Silverman, JJ.